IN THE COURT OF APPEALS OF TENNESSEE
                        AT NASHVILLE
                                                              FILED
                                                                March 20, 1998
JOHN JAY HOOKER,                         )
                                         )                   Cecil W. Crowson
      Plaintiff/Appellant,               )                  Appellate Court Clerk
                                         )
VS.                                      )      Davidson Chancery
                                         )      No. 96-3601-II
SEN. FRED D. THOMPSON,                   )
                                         )
      Defendant/Appellee,                )
                                         )      Consolidated
and                                      )      Appeal No.
                                         )      01-A-01-9709-CH-00533
JOHN JAY HOOKER,                         )
                                         )
      Plaintiff/Appellant,               )
                                         )      Davidson Chancery
VS.                                      )      No. 96-2847-III
                                         )
DON SUNDQUIST, ET AL.,                   )
                                         )
      Defendants/Appellees.              )


                 ORD ER O N PE TITION TO REHE AR

             The appellant has filed a respectful petition to rehear, which we have

considered and found to be without merit.

             It is, therefore, ordered that the petition be and hereby is overruled.




                                         _________________________________
                                         HENRY F. TODD, PRESIDING JUDGE
                                         MIDDLE SECTION



                                         _________________________________
                                         BEN H. CANTRELL, JUDGE



                                         _________________________________
                                         WILLIAM C. KOCH, JR., JUDGE